Order reversed on the law, without costs, and application denied, without costs. The requirement of section 135 of the Election Law, as amended by chapter 182 of the Laws of 1941, that in each instance the town, or city of residence of the signer of the petition be set forth, is mandatory. (Matter of Lieblich v. Cohen, 286 N. Y. 559; Matter of McElroy v. Cohen, Id. 686.) Setting forth the name of the village does not comply with this requirement. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.